DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.L., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                                No. 4D19-2996

                            [January 7, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 17-5072DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee.

   Morgan Lyle Weinstein of Weinstein Law, P.A., Fort Lauderdale, and
Thomasina F. Moore, Statewide Director of Appeals of Statewide Guardian
ad Litem Office, Tallahassee, on behalf of A.L., the child.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.